Exhibit 10.2

December 29, 2006

Mr. Alan B. Miller

President

UHS of Delaware, Inc.

367 South Gulph Road

King of Prussia, PA 19406

Dear Alan:

The Board of Trustees of Universal Health Realty Income Trust, at their December
1, 2006 meeting, authorized the renewal of the current Advisory Agreement
between the Trust and UHS of Delaware, Inc. (“Agreement”) upon the same terms
and conditions.

This letter constitutes the Trust’s offer to renew the Agreement, until December
31, 2007, upon the same terms and conditions. Please acknowledge UHS of
Delaware’s acceptance of this offer by signing in the space provided below and
returning one copy of this letter to me.

 

Sincerely, /s/ Charles F. Boyle Vice President and Chief Financial Officer

 

cc: Warren J. Nimetz, Esq.

   Cheryl K. Ramagano

 

Agreed to and Accepted: UHS OF DELAWARE, INC. By:   /s/ Alan B. Miller  
President